Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on May 13, 2022, in which: 
Claims 1, 5, 7, 10, 12, 16, and 18 are currently amended;
Claims 2, 3, 8, 9, 13, 14, and 19-22 are cancelled; and
Claims 4, 6, 11, 15, and 17 are previously presented.  
Claims 1, 4-7, 10-12, and 15-18 are currently pending and an Office action on the merits follows.
Response to Arguments
On pages 7-9 of the applicant’s remarks, the applicant argues that Han as modified by Hale fail to teach “wherein the waypoint information further indicates an update to a time stamp of a waypoint is available which deviates from a corresponding previously indicated time stamp of the waypoint by a predefined threshold.”  The examiner respectfully disagrees.  Han paragraphs [0044], [0047], and [0082] explain that the measurement report including the current flight path information, waypoint information, is sent when the time difference between the actual time of arrival at a location, updated time stamp of a waypoint, and the planned time of arrival at a location, previously indicated time stamp of the waypoint, is larger than a threshold, predefined threshold.  Therefore, the examiner has maintained the rejection as further explained below.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 10-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2021/0201685 A1 (herein “Han”), and further in view of Pub No.: US 2016/0093217 A1 (herein “Hale”).

Claims 1 and 12
Consider claim 1, Han teaches A user equipment (see Han Fig. 9 UE 900) comprising processing circuitry configured to: 
determine whether to transmit an indication indicating that flight path information at least one of is available and has changed (see Han Fig. 7, [0078], note determine whether flight path information will be transmitted); and 
transmit, in connected mode, the indication based at least in part on the determination (see Han Fig. 7, [0079] note transmit report including flight path information), 
wherein the indication is included in an information element (IE) configured to provide assistance information, the assistance information being associated with at least one of power preference indications, bandwidth preference information, semi-persistent scheduling (SPS) information, radio link monitoring (RLM) events, delay budget report and overheating assistance information (see Han [0070] note RRC ConnectionReestablishmentRequest, MeasurementReport, UEAssistanceInformation),
wherein the indication indicates waypoint information associated with the flight plan information (see Han [0038] note take-off location, landing location, flight path, flight direction, intermediate locations along the flight path and/or planned time for arriving at the intermediate locations),
wherein the waypoint information further indicates an update to a time stamp of a waypoint is available which deviates from a corresponding previously indicated time stamp of the waypoint by a predefined threshold (see Han [0047] note transmitting the flight path information when the time difference between the actual time and a planned time of arriving at a location is larger than a threshold). 
While Han [0038] explains reporting changes to the current flight plan including intermediate locations, Han fails to explicitly teach wherein the waypoint information indicates if a number of waypoints is more than the previously indicated number of waypoints.  Hales teaches sending/receiving a modification to real time flight information which may include adding waypoints to the flight plan  (see Hale Fig. 6, [0053], [0056], [0115], Fig. 11, [0140], [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han to include the recited teaching of Hale.  Such a modification would improve Han by facilitating with the optimization and updating of flight plans (see Hale [0007]). 
Claim(s) 12 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 4 and 15
Consider claim 4, Han as modified by Hale teaches wherein the determination whether to transmit the indication is based at least in part on whether an update to the flight path information is received from an application layer (see Han [0052]-[0055] note the UE determines a change in flight path or whether flight path information reporting status is set to “true” based on conditions such as deviation from the flight path for an amount of time). 
Claim(s) 15 is/are rejected for at least the same reason(s) set forth in claim 4.

Claims 5 and 16
Consider claim 5, Han as modified by Hale teaches wherein the waypoint information indicates at least one of: 
if new waypoints are available (see Hale [0056] note adding waypoints); which previously indicated waypoints are valid (see Hale [0056] note modifying the position of waypoints); an updated number of waypoints (see Hale [0056] note adding/deleting waypoints); a quantity of new waypoints (see Hale [0056] note adding/deleting waypoints); if time stamps of some waypoints have changed (see Han [0047] note time difference between actual time and planned time); and if an updated waypoint is available which deviates from a corresponding previously indicated waypoint by a predefined threshold (see Han [0046] note location difference larger than a threshold).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 6 and 17
Consider claim 6, Han as modified by Hale teaches wherein connected mode corresponds to radio resource control (RRC) connected mode (see Han Fig. 3, [0055] note the RRC connection setup and transmitting the measurement report to the eNB including the current flight path information). 
Claim(s) 17 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7 and 18
Consider claim 7, Han teaches a base station (see Han Fig. 10 Network Equipment 1000) comprising processing circuitry configured to receive an indication from a user equipment in connected mode, the indication indicating that flight path information at least one of is available and has changed (see Han Fig. 7, Fig. 8, [0083]-[0085] note the eNB receives the flight path information reporting status with a value of “true” which indicates the eNB will receive the report including the flight path information),
wherein the indication is included in an information element (IE) configured to provide assistance information, the assistance information being associated with at least one of power preference indications, bandwidth preference information, semi-persistent scheduling (SPS) information, radio link monitoring (RLM) events, delay budget report and overheating assistance information (see Han [0070] note RRC ConnectionReestablishmentRequest, MeasurementReport, UEAssistanceInformation),
wherein the indication indicates waypoint information associated with the flight plan information (see Han [0038] note take-off location, landing location, flight path, flight direction, intermediate locations along the flight path and/or planned time for arriving at the intermediate locations),
wherein the waypoint information further indicates an update to a time stamp of a waypoint is available which deviates from a corresponding previously indicated time stamp of the waypoint by a predefined threshold (see Han [0047] note transmitting the flight path information when the time difference between the actual time and a planned time of arriving at a location is larger than a threshold). 
While Han [0038] explains reporting changes to the current flight plan including intermediate locations, Han fails to explicitly teach wherein the waypoint information indicates if a number of waypoints is more than the previously indicated number of waypoints.  Hales teaches sending/receiving a modification to real time flight information which may include adding waypoints to the flight plan  (see Hale Fig. 6, [0053], [0056], [0115], Fig. 11, [0140], [0141]).
Claim(s) 18 is/are rejected for at least the same reason(s) set forth in claim 7.

Claim 10
Consider claim 10, Han as modified by Hale teaches wherein the waypoint information indicates at least one of: 
if new waypoints are available (see Hale [0056] note adding waypoints); which previously indicated waypoints are valid (see Hale [0056] note modifying the position of waypoints); an updated number of waypoints (see Hale [0056] note adding/deleting waypoints); a quantity of new waypoints (see Hale [0056] note adding/deleting waypoints); if time stamps of some waypoints have changed (see Han [0047] note time difference between actual time and planned time); and if an updated waypoint is available which deviates from a corresponding previously indicated waypoint by a predefined threshold (see Han [0046] note location difference larger than a threshold).

Claim 11
Consider claim 11, Han as modified by Hale teaches wherein connected mode corresponds to radio resource control (RRC) connected mode (see Han Fig. 3, [0055] note the RRC connection setup and transmitting the measurement report to the eNB including the current flight path information).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647